Citation Nr: 1307394	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  11-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a gastrointestinal disability characterized by heartburn, constipation, and diarrhea.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to July 2002.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In December 2012, the appellant and his spouse testified at a Board hearing in Washington, D.C., before the undersigned Acting Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in this case.  At the hearing, the undersigned granted the appellant's motion to advance his case on the Board's docket due to financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

Following the hearing, the appellant submitted additional evidence, along with a written waiver of initial RO consideration of that evidence.  See 38 C.F.R. 
§ 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  This Virtual VA claims file has been reviewed.  

As set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As a final preliminary matter, the Board observes that the record on appeal contains a Report of General Information indicating that in November 2011, the appellant contacted VA by telephone to advise that he had relocated to Tennessee.  He requested that his claim be transferred to the RO in Nashville, Tennessee, in light of his relocation.  At his December 2012 Board hearing, however, the appellant testified that he resided in Mississippi.  This matter is referred to the RO for clarification and any appropriate action.  


REMAND

The appellant seeks service connection for a right and left knee disabilities, a right elbow disability, sleep apnea, a gastrointestinal disability, and erectile dysfunction.

The post-service record on appeal shows that the appellant has been diagnosed as having chondromalacia patella of the left knee, sleep apnea, gastroesophageal reflux disease (GERD), and erectile dysfunction.  Although no specific disability of the right knee or right elbow has yet been diagnosed, the record also contains an assessment of "chronic right knee condition" and "chronic right elbow pain" with osteophytic findings on x-ray studies.  The appellant contends that these disabilities had their inception during his active duty, as evidenced by in-service symptoms such as right elbow and bilateral knee pain and swelling, snoring and disturbed sleep patterns, gastrointestinal symptoms such as heartburn requiring the use of Pepto Bismol and Tums, and difficulty maintaining an erection.  

Service treatment records include a July 2002 report of medical history which reflects that the appellant indicated he had been experiencing pain and swelling in his knees.  He also reported a history of pain and swelling from lifting electronic equipment, including receivers, transmitters, and antennae.  No specific diagnoses were noted.  Further, the appellant has submitted statements from his spouse of more than twenty-five years and three individuals with whom he served confirming gradual deterioration of the appellant's mobility in his knees as well as chronic numbness and swelling in his right elbow.  The appellant's spouse also testified in December 2012 as to the presence of gastrointestinal problems, observations of snoring with interruptions, and erectile dysfunction issues during service.

Despite the evidence of record, the appellant has not yet been afforded a VA medical examination in connection with his claims of service connection for a right elbow disability, a right knee disability, sleep apnea, a gastrointestinal disability, and erectile dysfunction.  Given the evidence of record, such an examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The Board further notes that at the appellant's December 2012 Board hearing, his representative requested a remand of his matter for the purpose of obtaining the necessary VA medical examinations and the appellant indicated his willingness to report for the examinations.  

Although the appellant was afforded a VA medical examination in November 2010 in connection with his claim of service connection for a left knee disability, the Board finds that the opinion provided by the examiner is inadequate.  Under these circumstances, an additional examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In that regard, at the November 2010 VA medical examination, the examiner diagnosed the appellant as having moderate chondromalacia patella of the left knee.  He indicated that that it did not appear that the appellant's current chondromalacia patella was related to an in-service episode of left knee bursitis in May 1991 because the appellant had dated the onset of his current left knee symptoms to 1997.  The examiner indicated that "to state that his current diagnosis and his previous diagnosis of bursitis of the left knee are related would be mere medical speculation."  

The U.S. Court of Appeals for Veterans Claims (Court) has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  If not, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the Board is unable to discern the basis of the examiner's conclusion.  Moreover, the Board finds that is unclear from the examiner's opinion whether the appellant's left knee symptoms which began in 1997 represented the onset of his current chondromalacia or whether such condition is otherwise causally related to the appellant's active service.  Under these circumstances, clarification is necessary.  

Additionally, a review of the record indicates that there may be outstanding evidence relevant to the claims.  In that regard, the appellant has reported that since his separation from active service, he has received medical care from both military and private providers, as well as at the Memphis VA Medical Center (VAMC).  The record currently available to the Board, however, including the appellant's claims folder and his Virtual VA file, does not contain complete records from the Memphis VAMC, nor does the record contain any post-service clinical records from military or private care providers.  On remand, therefore, the RO must undertake appropriate efforts to obtain any additional relevant records.  38 C.F.R. § 3.159(c)(1),(2) (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should make as requests as are necessary to obtain complete clinical records relevant to the appeal from the Memphis VAMC for the period from July 2002 to the present.  (The record currently available to the Board appears to contain only some records corresponding to the period from May 2008 to December 2012).  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should contact the appellant and ask that he specifically identify all military and private medical care providers who have treated him since his separation from service for his claimed right elbow disability, bilateral knee disabilities, sleep apnea, gastrointestinal disability, and erectile dysfunction.  After obtaining the necessary information and authorization, the RO/AMC should make as many requests as are necessary to obtain complete clinical records relevant to the appeal from any military care provider identified by the appellant.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  The RO/AMC should also undertake reasonable efforts to obtain complete clinical records relevant to the appeal from any private medical care provider identified by the appellant.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  

3.  After the above records, if any, have been obtained and associated with the record on appeal, the appellant should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of any current right elbow, right knee, and/or left knee disability.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.

The examiner must identify all diagnosed right elbow, right knee, and left knee disorders.  Then, with respect to each diagnosed disorder, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  In rendering these opinions, the examiner must consider and discuss the May 1991 episode of left knee bursitis in the appellant's service treatment records, the July 2002 complaints of bilateral knee pain, and the various lay statements of record (by the appellant, his spouse, and individuals who knew him during service) regarding in-service pain and swelling associated with heavy lifting.

Alternatively, if the examiner concludes that any diagnosed right elbow, right knee, or left knee disorder is not related to service, then he/she must provide an opinion as to whether it is at least as likely as not that any current left knee disability identified on examination is causally related to or permanently aggravated by any service-connected disability, including degenerative arthritis of the lumbar spine, residual numbness (status post right dorsal foot surgery), or chronic right ankle sprain.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed lumbar spine or left lower extremity disorder is unknowable.  A complete rationale must accompany each opinion offered.

4.  After the above records, if any, have been obtained and associated with the record on appeal, the appellant should be afforded a VA internal medicine examination for the purpose of determining the nature and etiology of any current sleep apnea, gastrointestinal disability, and erectile dysfunction.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.

The examiner must identify all diagnosed sleep apnea disorders, gastrointestinal disorders manifested by heartburn, constipation, and diarrhea, and erectile dysfunction.  Then, with respect to each diagnosed disorder, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  In rendering this opinion, the examiner must consider both the medical and lay evidence of record, including the oral testimony of the appellant and his spouse regarding the appellant's in-service symptoms, provided at the December 2012 hearing.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed lumbar spine or left lower extremity disorder is unknowable.  A complete rationale must accompany each opinion offered.

5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of his remaining claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issues on appeal, considering all the evidence of record.  If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


